3/15/2020   Case 4:18-cv-00247-ALM DocumentGmail
                                            140-2- Rule Filed
                                                        11 - Certificate
                                                                03/15/20 of Conference
                                                                                  Page 1 of 1 PageID #: 3524


                                                                                Jason Van Dyke <jasonleevandyke@gmail.com>



  Rule 11 - Certificate of Conference
  1 message

  Jason Van Dyke <jasonleevandyke@gmail.com>                                                            Sun, Mar 15, 2020 at 1:06 PM
  To: Jeffrey Dorrell <jdorrell@hanszenlaporte.com>, alan@taggartfirm.com

    Jeff -

    I had initially planned to write you today to let you know that we will have to hold off on having lunch or dinner because
    the Bolognavirus has me off work this coming week. However, I received the attached through e-filing and would like to
    confer with you pursuant to Rule 11 of the Federal Rules of Civil Procedure about withdrawing it so as to save me the
    trouble of filing a motion for sanctions.

    I have read the document in it's entirety, and based upon its composition, I do not think you wrote it and I do not believe
    that you filed it. The reason is because Judge Mazzant has specifically admonished us about filing things using, for lack
    of a better term, pointed language that is far milder than what is present here. For this reason, and unless I am told
    otherwise, I am going to operate under the assumption that Mr. Retzlaff gained access to your e-filing login information
    and your signature block to file this document himself without your knowledge or consent.

    We have obviously gotten along as decently as can be expected in this case so far. However, I feel at this time it is my
    duty to remind of something which I think is obvious: when Mr. Retzlaff drafts and files things like this under your name
    with a Hanszen Laporte signature block, it threatens both your professional reputation, that of your law partners, and that
    of your associates who - in their desire to advance their careers - almost certainly do not want to have their names and
    reputations associated with filings of this nature.

    I do not know why you chose to represent Mr. Retzlaff in this case and, frankly, it is not my concern. Having a client who
    continues to harass a litigation opponent during the pendency of litigation is one thing, but having a client who steals my
    logins and signature blocks is a different animal entirely. I cannot think of a single lawyer who would continue representing
    a client who had engaged in such behavior. That having been said, I would respectfully recommend that you confer with
    your law partners about whether continuing to represent Mr. Retzlaff is in your best interest and in the best interest of your
    firm.

    Please confirm that you did not write this, did not authorize it to be filed, and that appropriate subsequent papers will be
    filed to withdraw it.

    --
    Jason L. Van Dyke
    Attorney at Law



            Amended Rule 26a Disclosures.pdf
            352K




https://mail.google.com/mail/u/0?ik=7fc6683b87&view=pt&search=all&permthid=thread-a%3Ar-6587268920702329167&simpl=msg-a%3Ar-65856164…   1/1
